Citation Nr: 0417888	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
January 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 50 percent rating for that disability.  

In March 2004, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  In June 2002, the veteran stated that he receives 
treatment for PTSD at the Colorado Springs Vet Center.  He 
has also stated that he receives treatment for PTSD at the 
Denver VA Medical Center (VAMC)/Pueblo Clinic once every two 
weeks.  These records must be obtained on remand. 

The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination.  See 38 U.S.C.A. 
§ 5103A(d).  Since his most recent VA examination in 
September 2002, the veteran indicated that he has increased 
symptomatology related to his PTSD.  Accordingly, an 
additional examination is also required.  

Finally, section 38 U.S.C.A. § 5103(a) provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  The veteran has not been 
adequately notified of  the evidence necessary to 
substantiate his claim for a higher rating for PTSD.  This 
must be accomplished on remand.

Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for a higher rating for PTSD; (2) 
the information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.  

2.  Make arrangements to obtain the veteran's 
complete treatment records for PTSD from the 
Denver VAMC/Pueblo Clinic, dated since 
September 2003, as well as any treatment 
records from the Colorado Springs Vet Center.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA psychiatric 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability.  In so doing, 
the examiner is asked to address his or 
her findings in the context of the 
veteran's work history.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  If it is not 
possible to assign a GAF score on the 
basis of the veteran's PTSD alone, the 
examiner is asked to so state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Finally, readjudicate the veteran's claim 
on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claim remains adverse to the veteran, he 
and his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




